     Case: 3:19-cv-50242 Document #: 23 Filed: 01/09/20 Page 1 of 1 PageID #:43

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                Western Division

Richard Bartlett
                              Plaintiff,
v.                                                  Case No.: 3:19−cv−50242
                                                    Honorable Philip G. Reinhard
First Premier Bank
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 9, 2020:


        MINUTE entry before the Honorable Philip G. Reinhard: Pursuant to stipulation,
this case is dismissed without prejudice. Any pending motions are now moot and all court
dates are stricken. Civil case terminated. Mailed notice(sb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
